START, C. J.
The questions involved in this case were considered and decided in Roberts Mnfg. Co. v. Schlick, supra, p. 332, 64 N. W. 826. The evidence in this case differs from that in the *338Schlick Case, in that this defendant was one of the original promoters, and signed the original articles of association, was one of the original directors, and attended only two meetings of the board of directors, on April 18 and May 6, but never paid anything on the contract in question, and denies that he ever had anv knowledge of the making of it. We are of the opinion that the material findings of fact and conclusions of law of the trial court are sustained by the evidence.
Order affirmed.